NO. 07-04-0069-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 7, 2005
______________________________

THOMAS H. YOUNG, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2003-404,581; HON. JIM B. DARNELL, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
	Thomas H. Young appeals his convictions for possessing with intent to deliver and
manufacturing a controlled substance (namely methamphetamine).   His three issues
concern the admission of evidence of an extraneous offense.  We overrule the issues and
affirm the judgment for the following reason.
	The evidence in question involved discussion by an officer of an incident occurring
after the offense for which appellant was tried.  Furthermore, appellant objected to the
testimony under Texas Rules of Evidence 401, 403 and 404.  The objections were
overruled, and the testimony continued.  After the parties completed their examination of
this particular officer, another was called by the State.  This officer also testified about the
same incident but without objection from the appellant.  Moreover, the appellant had not
requested or obtained a running objection when the incident was discussed by the first
officer.  Given these circumstances, the objection was waived.  Leday v. State, 983 S.W.2d
713, 718 (Tex. Crim. App. 1998).  
	Accordingly, the judgment of the trial court is affirmed.

							Brian Quinn
						          Chief Justice 	
 
Do not publish.		



NO. 07-11-0098-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
MARCH 29, 2011
______________________________
 
 
IN RE HARVEY BRAMLETT, JR. AND JASON BLAKENEY, RELATORS
 
_________________________________
 
ORIGINAL PROCEEDING
ARISING FROM THE 108TH DISTRICT COURT OF POTTER
COUNTY
NO. 099017-00-E; HONORABLE DOUGLAS WOODBURN, JUDGE
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ..
MEMORANDUM OPINION
            By this original proceeding, Relators, Harvey Bramlett, Jr.,
and Jason Blakeney, both inmates proceeding pro se and in forma pauperis, sought to compel the
Honorable Douglas Woodburn, Judge of the 108th District Court of Potter County,
to recuse himself from their suit against the Texas
Department of Criminal Justice and certain named employees of the Department
and to rule on a myriad of motions pending in the trial court.  Now pending in this proceeding is Relators' Motion to
Dismiss Mandamus[1] in
which they represent that Judge Woodburn has issued a ruling in the underlying
suit which they intend to appeal. 
            Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, we grant Relators' request and dismiss the petition for writ of mandamus.  Having dismissed this proceeding at the
request of Relators, no motion for rehearing will be
entertained.  
 
 
                                                                                    Patrick
A. Pirtle
                                                                                          Justice
 
 
 




[1]The
motion to dismiss was filed on March 24, 2011. 
This Court invokes Rule 2 of the Texas Rules of Appellate Procedure to
suspend the operation of Rule 10.3(a).